FIRST AMENDMENT TO CREDIT AND SECURITY AGREEMENT

 

This Amendment, dated as of August 12, 2005, is made by and between Exabyte
Corporation, a Delaware corporation (the “Borrower”), and Wells Fargo Bank,
National Association acting through its Wells Fargo Business Credit division
(the “Lender”), as successor in interest to Wells Fargo Business Credit, Inc.

Recitals

The Borrower and the Lender are parties to a Credit and Security Agreement dated
as of March 9, 2005 (the “Credit Agreement”). Capitalized terms used in these
recitals have the meanings given to them in the Credit Agreement unless
otherwise specified.

The Borrower has requested that certain amendments be made to the Credit
Agreement, which the Lender is willing to make pursuant to the terms and
conditions set forth herein.

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein contained, it is agreed as follows:

1.          Defined Terms. Capitalized terms used in this Amendment which are
defined in the Credit Agreement shall have the same meanings as defined therein,
unless otherwise defined herein. In addition, Section 1.1 of the Credit
Agreement is amended by adding or amending, as the case may be, the following
definitions:

“Additional Capital” means (a) Debt incurred by the Borrower as a result of cash
advances to the Borrower, which Debt is subject to a Subordination Agreement
acceptable to the Lender in its sole discretion and (b) cash equity
contributions to the Borrower.

“Floating Rate” means an annual interest rate equal to the sum of the Prime Rate
plus the Margin, which interest rate shall change when and as the Prime Rate or
the Margin changes.

“LC Rate” has the meaning set forth in Section 2.6(d).

“Margin” means three percent (3.0%); provided, however, that so long as no
Default Period then exists, if the Borrower raises Additional Capital during the
period beginning August 1, 2005 and ending November 30, 2005, in one of the
amounts set forth in the table below, “Margin” shall be adjusted to the
corresponding percentage set forth opposite such amount, effective as of
December 1, 2005:

 

8878\85\930580.3

 



 

 

 

Additional Capital

Margin

$7,500,000 or more

but less than $10,000,000

 

2.0%

$10,000,000 or more

but less than $12,500,000

 

1.5%

$12,500,000 or more

1.0%

 

 

2.                 Amendment to Section 2.6(d). Section 2.6(d) of the Credit
Agreement is hereby deleted and replaced with the following new Section 2.6(d):

(d)

Letter of Credit Fees. The Borrower shall pay to the Lender a fee with respect
to each Letter of Credit, if any, accruing on a daily basis and computed at an
annual rate of four percent (4%) (the “LC Rate”) of the aggregate amount that
may then be drawn, assuming compliance with all conditions for drawing (the
“Aggregate Face Amount”), from and including the date of issuance of such Letter
of Credit until such date as such Letter of Credit shall terminate by its terms
or be returned to the Lender, due and payable monthly in arrears on the first
day of each month and on the Termination Date; provided, however, that so long
as no Default Period then exists, if the Borrower raises Additional Capital
during the period beginning August 1, 2005 and ending November 30, 2005, in one
of the amounts set forth in the table below, the LC Rate shall be adjusted to
the corresponding percentage set forth opposite such amount, effective as of
December 1, 2005:

 

 

Additional Capital

LC Rate

 

 

$7,500,000 or more

but less than $10,000,000

 

3%

 

$10,000,000 or more

but less than $12,500,000

 

2.5%

 

$12,500,000 or more

2%

 

 

 

Notwithstanding the foregoing, during Default Periods, in the Lender’s sole
discretion and without waiving any of its other rights and remedies, the LC Rate
shall increase to seven percent (7%) of the Aggregate Face Amount. The foregoing
fee shall be in addition to any and all fees, commissions and charges of Wells
Fargo Bank with respect to or in connection with such Letter of Credit.

3.                 Financial Covenant Reset. Section 6.2 of the Credit Agreement
is amended to read as follows:

“Section 6.2

Financial Covenants.

(a)          Minimum Book Net Worth. The Borrower will maintain, as of each date
set forth below, its Book Net Worth at an amount not less than the

 

 

8878\85\930580.3

-2-

 



 

amount set forth opposite such date (numbers appearing between parentheses are
negative):

Date

Minimum Book Net Worth

September 30, 2005

($17,403,000)

December 31, 2005 and the last day of each quarter thereafter

 

($17,601,000)

 

 

                (b)Minimum Net Income. The Borrower will achieve, as of each
date set forth below, fiscal year-to-date Net Income of not less than the amount
set forth opposite such period (numbers appearing between parentheses are
negative):

Date

Minimum Net Income

September 30, 2005

($5,748,000)

December 31, 2005

($5,946,000)

 

 

                (c)Stop Loss. The Borrower will achieve, for each period
described below, Net Income of not less than the amount set forth opposite such
period (numbers appearing between parentheses are negative):

Period

Minimum Net Income

Month ending July 31, 2005

($2,712,000)

Two months ending August 31, 2005

($4,047,000)

Month ending October 31, 2005

($2,000,000)

Two months ending November 30, 2005

($2,457,000)

 

 

                (d)Minimum Additional Capital. The Borrower will raise, during
the periods described below, Additional Capital in amounts not less than the
amounts set forth opposite such periods:

Period

Minimum Additional Capital

Three months ending October 31, 2005

$4,500,000

Four months ending November 30, 2005

$5,500,000

 

 

                (e)Capital Expenditures. The Borrower will not incur or contract
to incur Capital Expenditures of more than $2,500,000 in the aggregate during
its fiscal year ending December 31, 2005.

(f)          Financial Covenant Reset. On or before December 31, 2005, the
Borrower and the Lender shall negotiate in good faith to set new Financial
Covenant levels for periods after such date, but if the Borrower and the Lender
do not agree, the Lender may designate the required amounts in its sole
discretion and the failure by the Borrower to maintain the designated amounts
shall constitute an Event of Default.”

4.                 Inventory Appraisal. The Borrower agrees that the Lender may,
in its sole discretion, reduce the Inventory Advance Rate based upon the
inventory appraisal conducted

 

 



8878\85\930580.3

-3-

 



 

prior to October 15, 2005, and that any such reduction to the Inventory Advance
Rate shall not be deemed a Discretionary Reduction.

5.                 Compliance Certificate. Exhibit B to the Credit Agreement is
replaced in its entirety by Exhibit A to this Amendment.

6.                 No Other Changes. Except as explicitly amended by this
Amendment, all of the terms and conditions of the Credit Agreement shall remain
in full force and effect and shall apply to any advance or letter of credit
thereunder.

7.                 Waiver of Defaults. The Borrower is in default of Sections
6.2(a) and 6.2(b) of the Credit Agreement as of June 30, 2005, and of Section
7.1(p) as a result of the preference claim of the trustee in the bankruptcy of
Daisytek International Corporation, which claim has been settled for
approximately $1,125,000 (collectively, the “Existing Defaults”). Upon the terms
and subject to the conditions set forth in this Amendment, the Lender hereby
waives the Existing Defaults. This waiver shall be effective only in this
specific instance and for the specific purpose for which it is given, and this
waiver shall not entitle the Borrower to any other or further waiver in any
similar or other circumstances.

8.                 Amendment Fee. The Borrower shall pay the Lender as of the
date hereof a fully earned, non-refundable fee in the amount of $10,000 in
consideration of the Lender’s execution and delivery of this Amendment.

9.                 Deferred Default Interest. During the period from July 1,
2005 through the date of this Amendment, the Lender has charged a portion of the
Default Rate of interest in an amount equal to two percent (2%) over the
otherwise-applicable Floating Rate. Under the Credit Agreement, the Lender has
the right to charge three percent (3%) over the Floating Rate. The Borrower and
the Lender agree that the additional one percent (1%) of the Default Rate, in an
amount equal to $10,569.57 (which amount represents interest and letter of
credit fees payable for the period beginning July 1, 2005 through the date of
this Amendment), shall be deferred and shall be payable on the earlier of (a)
the Termination Date, if such date occurs on any date prior to the Maturity
Date, or (b) demand by the Lender during any future Default Period.

10.              Conditions Precedent. This Amendment, including the waiver set
forth in paragraph 7 hereof, shall be effective when the Lender shall have
received an executed original hereof, together with each of the following, each
in substance and form acceptable to the Lender in its sole discretion:

(a)               The Acknowledgment and Agreement of Guarantor set forth at the
end of this Amendment, duly executed by the Guarantor.

(b)               A Certificate of the Secretary of the Borrower certifying as
to the resolutions of the board of directors of the Borrower approving the
execution and delivery of this Amendment.

(c)

Payment of the fee described in paragraph 8.

 

(d)

Such other matters as the Lender may require.

 

 



8878\85\930580.3

-4-

 



 

 

Notwithstanding the foregoing, the modifications contained in the definition of
“Margin” and in paragraph 2 of this Amendment shall be effective on July 1,
2005; provided, however, that if each and all of the foregoing conditions
precedent are not performed or delivered by the Borrower, or waived by the
Lender, by the date of this Amendment, then the modifications contained in the
definition of “Margin” and in paragraph 2 of this Amendment shall be null and
void, ab initio.

11.              Representations and Warranties. The Borrower hereby represents
and warrants to the Lender as follows:

(a)               The Borrower has all requisite power and authority to execute
this Amendment and to perform all of its obligations hereunder, and this
Amendment has been duly executed and delivered by the Borrower and constitutes
the legal, valid and binding obligation of the Borrower, enforceable in
accordance with its terms.

(b)               The execution, delivery and performance by the Borrower of
this Amendment have been duly authorized by all necessary corporate action and
do not (i) require any authorization, consent or approval by any governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, (ii) violate any provision of any law, rule or regulation or of any
order, writ, injunction or decree presently in effect, having applicability to
the Borrower, or the articles of incorporation or by-laws of the Borrower, or
(iii) result in a breach of or constitute a default under any indenture or loan
or credit agreement or any other agreement, lease or instrument to which the
Borrower is a party or by which it or its properties may be bound or affected.

(c)               All of the representations and warranties contained in Article
V of the Credit Agreement are correct on and as of the date hereof as though
made on and as of such date, except to the extent that such representations and
warranties relate solely to an earlier date.

12.              No Other Waiver. Except as set forth in paragraph 7 hereof, the
execution of this Amendment and acceptance of any documents related hereto shall
not be deemed to be a waiver of any Default or Event of Default under the Credit
Agreement or breach, default or event of default under any Security Document or
other document held by the Lender, whether or not known to the Lender and
whether or not existing on the date of this Amendment.

13.              Release. The Borrower, and the Guarantor by signing the
Acknowledgment and Agreement of Guarantor set forth below, each hereby
absolutely and unconditionally releases and forever discharges the Lender, and
any and all participants, parent corporations, subsidiary corporations,
affiliated corporations, insurers, indemnitors, successors and assigns thereof,
together with all of the present and former directors, officers, agents and
employees of any of the foregoing, from any and all claims, demands or causes of
action of any kind, nature or description, whether arising in law or equity or
upon contract or tort or under any state or federal law or otherwise, which the
Borrower or such Guarantor has had, now has or has made claim to have against
any such person for or by reason of any act, omission, matter, cause or thing
whatsoever arising from the beginning of time to and including the date of this
Amendment, whether such claims, demands and causes of action are matured or
unmatured or known or unknown.

 

 



8878\85\930580.3

-5-

 



 

 

14.              Costs and Expenses. The Borrower hereby reaffirms its agreement
under the Credit Agreement to pay or reimburse the Lender on demand for all
costs and expenses incurred by the Lender in connection with the Loan Documents,
including without limitation all reasonable fees and disbursements of legal
counsel. Without limiting the generality of the foregoing, the Borrower
specifically agrees to pay all fees and disbursements of counsel to the Lender
for the services performed by such counsel in connection with the preparation of
this Amendment and the documents and instruments incidental hereto. The Borrower
hereby agrees that the Lender may, at any time or from time to time in its sole
discretion and without further authorization by the Borrower, make a loan to the
Borrower under the Credit Agreement, or apply the proceeds of any loan, for the
purpose of paying any such fees, disbursements, costs and expenses and the fee
required under paragraph 8 hereof.

15.              Miscellaneous. This Amendment and the Acknowledgment and
Agreement of Guarantor may be executed in any number of counterparts, each of
which when so executed and delivered shall be deemed an original and all of
which counterparts, taken together, shall constitute one and the same
instrument.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first written above.

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

By ________________________________

Aida Sunglao-Canlas, Vice President

EXABYTE CORPORATION

 

 

By /s/____________________________

Carroll Wallace, Chief Financial Officer

 

 



8878\85\930580.3

-6-

 



 

 

ACKNOWLEDGMENT AND AGREEMENT OF GUARANTOR

 

The undersigned, a guarantor of the indebtedness of Exabyte Corporation (the
“Borrower”) to Wells Fargo Bank, National Association (the “Lender”) pursuant to
a Guaranty dated as of March 9, 2005 (the “Guaranty”), hereby (i) acknowledges
receipt of the foregoing Amendment; (ii) consents to the terms (including
without limitation the release set forth in paragraph 13 of the Amendment) and
execution thereof; (iii) reaffirms its obligations to the Lender pursuant to the
terms of its Guaranty; and (iv) acknowledges that the Lender may amend, restate,
extend, renew or otherwise modify the Credit Agreement and any indebtedness or
agreement of the Borrower, or enter into any agreement or extend additional or
other credit accommodations, without notifying or obtaining the consent of the
undersigned and without impairing the liability of the undersigned under the
Guaranty for all of the Borrower’s present and future indebtedness to the
Lender.

 

ECRIX CORPORATION

 

 

By /s/ Carroll A. Wallace

Its Secretary

 



 

8878\85\930580.3

 



 

 

Exhibit A to First Amendment

 

COMPLIANCE CERTIFICATE

 

To:

Aida Sunglao-Canlas

 

 

Wells Fargo Business Credit, Inc.

Date:

__________________, 200___

 

Subject:

Financial Statements

 

In accordance with our Credit and Security Agreement dated as of March 9, 2005
(the “Credit Agreement”), attached are the financial statements of Exabyte
Corporation (the “Borrower”) as of and for ________________, 200__ (the
“Reporting Date”) and the year-to-date period then ended (the “Current
Financials”). All terms used in this certificate have the meanings given in the
Credit Agreement.

I certify that the Current Financials have been prepared in accordance with
GAAP, subject to year-end audit adjustments, and fairly present the Borrower’s
financial condition as of the date thereof.

I further hereby certify as follows:

Events of Default. (Check one):

(__)

The undersigned does not have knowledge of the occurrence of a Default or Event
of Default under the Credit Agreement except as previously reported in writing
to the Lender.

(__)

The undersigned has knowledge of the occurrence of a Default or Event of Default
under the Credit Agreement not previously reported in writing to the Lender and
attached hereto is a statement of the facts with respect to thereto. The
Borrower acknowledges that pursuant to Section 2.5(c) of the Credit Agreement,
the Lender may impose the Default Rate at any time during the resulting Default
Period.

Material Adverse Change in Litigation Matters of Borrower. I further hereby
certify as follows (check one):

(__)

The undersigned has no knowledge of any material adverse change to the
litigation exposure of the Borrower or any of its Guarantors or Affiliates.

(__)

The undersigned has knowledge of material adverse changes to the litigation
exposure of the Borrower or any of its Guarantors or Affiliates not previously
disclosed in Schedule 5.7. Attached to this Certificate is a statement of the
facts with respect thereto.

Financial Covenants. I further hereby certify as follows (check and complete
each of the following):

 

 



8878\85\930580.3

-2-

 



 

 

1.              Minimum Book Net Worth. Pursuant to Section 6.2(a) of the Credit
Agreement, as of the Reporting Date, the Borrower’s Book Net Worth was
$____________ which [ ]satisfies [ ] does not satisfy the requirement that such
amount be not less than $_____________ on the Reporting Date as set forth in the
table below (numbers appearing in parentheses are negative):

 

Date

Minimum Book Net Worth

September 30, 2005

($17,403,000)

December 31, 2005 and the last day of each quarter thereafter

 

($17,601,000)

 

 

2.              Minimum Net Income. Pursuant to Section 6.2(b) of the Credit
Agreement, as of the Reporting Date, the Borrower’s fiscal year-to-date Net
Income was $____________ which [ ]satisfies [ ] does not satisfy the requirement
that such amount be not less than $_____________ on the Reporting Date as set
forth in the table below (numbers appearing in parentheses are negative):

Date

Minimum Net Income

September 30, 2005

($5,748,000)

December 31, 2005

($5,946,000)

 

 

3.              Stop Loss. Pursuant to Section 6.2(c) of the Credit Agreement,
for the quarter-to-date period ending on the Reporting Date, the Borrower has
achieved Net Income of $______________, which[ ] satisfies[ ] does not satisfy
the requirement that the Borrower maintain Net Income in excess of
($_____________) for such period as set forth in the table below (numbers
appearing in parentheses are negative):

Period

Minimum Net Income

Month ending July 31, 2005

($2,712,000)

Two months ending August 31, 2005

($4,047,000)

Month ending October 31, 2005

($2,000,000)

Two months ending November 30, 2005

($2,457,000)

 

 

4.              Minimum Additional Capital. Pursuant to Section 6.2(d) of the
Credit Agreement, for the period beginning on August 1, 2005 and ending on the
Reporting Date, the Borrower’s has raised Additional Capital of $____________
which [ ]satisfies [ ] does not satisfy the requirement that such amount be not
less than $_____________ on the Reporting Date as set forth in the table below:

Period

Minimum Additional Capital

Three months ending October 31, 2005

$4,500,000

Four months ending November 30, 2005

$5,500,000

 

 

 

 

 



8878\85\930580.3

-3-

 



 

 

5.              Capital Expenditures. Pursuant to Section 6.2(e) of the Credit
Agreement, for the fiscal year-to-date period ending on the Reporting Date, the
Borrower has expended or contracted to expend for Capital Expenditures,
$__________ in the aggregate, which [ ] satisfies[ ] does not satisfy the
requirement that such expenditures not exceed $2,500,000 in the aggregate during
the fiscal year.

6.              Salaries. As of the Reporting Date, the Borrower has not paid
excessive or unreasonable salaries, bonuses, commissions, consultant fees or
other compensation, or increased the salary, bonus, commissions, consultant fees
or other compensation of any Director or Officer in excess of amounts approved
by the Borrower’s compensation committee of its Board of Directors, and as a
consequence[ ] is[ ] is not in compliance with Section 6.8 of the Credit
Agreement.

Attached hereto are all relevant facts in reasonable detail to evidence, and the
computations of the financial covenants referred to above. These computations
were made in accordance with GAAP.

EXABYTE CORPORATION

 

By:

 

 

Its Chief Financial Officer

 

 

 



8878\85\930580.3

-4-

 

 

 